DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 150-151 in the reply filed on 11/17/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruo Qing [US 7915170] in view of Kang [US 20150147482].
	Claim 150: Ruo Qing teaches reducing contamination of substrate by providing a protection layer [title], wherein the protection layer is provided on the bevel (patterned coating) [abstract; Fig. 1i], the method comprising: uniformly coating the part with the protection layer [Fig. 1g; col 12, ln 10-35], and etching the unwanted coating material through a mask [Fig. 1h; col 12, ln 45-55]. Rou Qing teaches the protection layer can be deposited by plasma chemical vapor deposition [col 12, ln 25-35] but does not appear to teach forming the protective layer with atomic layer deposition (ALD) and wherein the substrate part is a component of semiconductor manufacturing equipment. Kang is provided.
	Kang teaches depositing undercoats onto interior surfaces of reaction chamber, where the undercoats are deposited through ALD [abstract]. It would have been obvious to one ordinary skill in the art to use ALD with the advantages of forming a uniform conformal layer [0102]. 
As for the limitation of the component being of semiconductor manufacturing equipment, one of ordinary skill in the art can interpret the semiconductor substrate as being part of the semiconductor manufacturing equipment. Furthermore, Ruo Qing teaches any contamination of process tools such as wafer chucks and the like must be restricted [col 1, ln 67 to col 2, ln 5], where it would have been obvious to one of ordinary skill in the art that such protection layer should also be extended to the . 

Claim 151 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rou Qing in view of Kang as applied to claim 150 above, and further in view of You [US 6020241].
Teaching of the prior art is aforementioned, and Rou Qing teaches the etching is a conventional anisotropic etching [col 12, ln 45-55]; however, does not appear to specify the selected etching techniques in claim 151. You is provided.
Claim 151: You teaches reactive ion etching, plasma etching are typical anisotropic etch known in the art [col 9, ln 40-42]. It would have been obvious to one of ordinary skill in the art to provide plasma etching or ion treatment as the etching since You teaches these are known and operable types of anisotropic etch in the field of art. 

Conclusion
Claims 150-151 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDY C LOUIE/               Primary Examiner, Art Unit 1715